DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/20 has been considered by the examiner.

Drawings
The drawings received on 8/10/20 are acceptable.

Claim Objections
Claims 9-16 are objected to because of the following informalities:  
Claim 9, lines 4 - 5 “... connected to a second end on the other side of the first end ...” is  unclear as to what the other side of the first end means.  Appropriate correction is required.
         Claims 10-16 inherit the same deficiency of the claim it depends upon.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 10 and 14 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Fan Ying et al. (CN 104753382 (A)).
       Fan Ying et al. discloses a fault tolerance inverter circuit of dual power five phases option-winding system for electric vehicle in Figures 1-8.

Regarding Claim 9.  A power conversion device comprising (Figure 2): a first inverter  (INV1) including an upper arm (T1, T3, T5, T7, T9) and a lower arm (T2, T4, T6, T8, T10) and connected to a first end of a winding wire of each phase of a motor (A, B, C, D, E); a second inverter (INV2) including an upper arm (T11, T13, T15, T17, T19) and a lower arm (T12, T14, T16, T18, T20) and connected to a second end on the other side of the first end (A, B, C, D, E); a first power supply (U1) to supply power to the upper 2) to supply power to the upper arm of the second inverter and the lower arm of the first inverter.  

Regarding claim 10. The power conversion device according to claim 9, further comprising a controller to drive (motor control circuit), in a case in which one of the first power supply (U1) and the second power supply (U2) operates abnormally (fault tolerance), the first inverter (INV1) and the second inverter (INV2) by using the other of the first power supply and the second power supply.  

Regarding claim 14. A driving device comprising: the power conversion device according to claim 9; and a motor (A, B, C, D, E); connected to the power conversion device and supplied with power converted by the power conversion device.  

Regarding claim 16. A power steering device comprising: the power conversion device according to claim 9; a motor (A, B, C, D, E) connected to the power conversion device and supplied with power converted by the power conversion device; and a power steering mechanism driven by the motor (A, B, C, D, E).

Allowable Subject Matter
Claims 11-13 and 15 would be allowable if rewritten to overcome the rejection(s) under claim objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 is allowed because the prior art of record fails to disclose or suggest a power conversion device including the limitation “  a first controller to control the upper arm of the first inverter and the lower arm of the second inverter; and a second controller to control the upper arm of the second inverter and the lower arm of the first inverter; wherein the first controller performs control in accordance with whether or not an operation of a second-side driving system including the second power supply and the second controller is normal; and Preliminary Amendment Page 5 of 7 the second controller performs control in accordance with whether or not an operation of a first-side driving system including the first power supply and the first controller is normal“ in addition to other limitations recited therein.

Claim 12 is allowed because the prior art of record fails to disclose or suggest a power conversion device including the limitation “a first mounting board having mounted thereon the upper arm of the first inverter and the lower arm of the second inverter; and a second mounting board having mounted thereon the upper arm of the second inverter and the lower arm of the first inverter“ in addition to other limitations recited therein.

Claim 13 is allowed because the prior art of record fails to disclose or suggest a power conversion device including the limitation “double-sided mounting board having mounted on a first surface out of front and rear surfaces thereof the upper arm of the first inverter and the lower arm of the second inverter and having mounted on a second 

Claim 15 is allowed because the prior art of record fails to disclose or suggest a power conversion device including the limitation “a first mounting board having mounted thereon the upper arm of the first inverter and the lower arm of the second inverter and a second mounting board having mounted thereon the upper arm of the second inverter and the lower arm of the first inverter; and in the motor, both the first end and the second end of the winding wire are connected to one of the first mounting board and the second mounting board, and both the first end and the second end pass through the one and are connected to the other one“ in addition to other limitations recited therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Omata et al. (US 2021/0384863 A1) disclose an electric motor drive device.
Takahashi et al. (US 2021/0297006 A1)  disclose a power converter.
Ichikawa et al. (US 2021/0075301 A1)  disclose an electric power steering apparatus.
Endo et al. (US 2021/0067080 A1) disclose a power conversion device, motor module, and electric power steering device.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838